DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costagli (Journal of Agricultural Engineering (2015) XLVI:467, pp. 115-112).
	This reference teaches the use of avocado oil in the diet.  The reference teaches that the oil can be extracted from the pulp, stone (seed) or skin (peel).
	The reference does not specifically teach that the consumption of avocado oil prevents hearing loss.  However, according to applicant’s specification, everyone is potentially at risk for hearing loss (see paragraph spanning pages 4 and 5 of the specification).  Thus, the subject treated in applicant’s method of prevention is considered to be any potential subject. As discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art 
In this particular case, the prior art method is considered to inherently anticipate the claimed invention because it teaches administering the same composition as claimed, i.e. avocado oil, to a subject in need of prevention of hearing loss, i.e. any subject. Therefore, the prior art method is structurally the same as the claimed method.
4.	Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guillou (FR 2778181 A1 – English translation).
This reference teaches a method for administering an isopropanol fraction from avocado oil.  The reference teaches that the oil is from the pulp (see page 3 of the translation).
The reference does not specifically teach that the admiration of the avocado oil fraction prevents hearing loss as claimed by applicant.  However, according to applicant’s specification, everyone is potentially at risk for hearing loss (see paragraph spanning pages 4 and 5 of the specification).  Thus, the subject treated in applicant’s method of prevention is considered to be any potential subject. As discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art 
In this particular case, the prior art method is considered to inherently anticipate the claimed invention because it teaches administering the same composition as claimed, i.e. an isopropanol fraction of avocado oil, to a subject in need of prevention of hearing loss, i.e. any subject. Therefore, the prior art method is structurally the same as the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britten (US 2004/0235803) in view of Kato (JP 2011037738 A – English translation) and Guillou (FR 20778181 A1 – English translation).
  Britten teaches a method for treating hearing loss, including conductive and sensorineural hearing loss, by administering an anti-inflammatory composition in combination with an oil.  The reference teaches that the oil can be avocado oil (see claims 16, 20, 25, 29, and 51).  The reference does not teach an explicit embodiment with the use of avocado oil and does not teach fractionation of the avocado oil with isopropanol.  
However, Kato teaches that avocado extracts are useful for the treatment of hearing loss.  Kato also teaches that isopropanol is a useful solvent for creation of the extract (see claims 1 and 2 and paragraphs 14-16 of the translation).  In addition, Guillou teaches an isopropanol fraction from avocado pulp oil which functions as an anti-inflammatory agent (see page 3 of the translation).
Thus, it was known in the art prior to the effective filing date that hearing loss can be treated with anti-inflammatory agents, that avocado oil is useful in treatment for hearing loss, .

Allowable Subject Matter
6.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655